


110 HR 3300 IH: Coal-to-Liquid Fuel Marketing Act of

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3300
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the development of a market for
		  coal-to-liquid fuel.
	
	
		1.Short titleThis Act may be cited as the
			 Coal-to-Liquid Fuel Marketing Act of
			 2007.
		2.Government auction of
			 long term put option contracts on coal-to-liquid fuel produced by qualified
			 coal-to-liquid facilities
			(a)In
			 generalThe Secretary shall,
			 from time to time, auction to the public coal-to-liquid fuel put option
			 contracts having expiration dates of 5 years, 10 years, 15 years, or 20
			 years.
			(b)Consultation
			 with secretary of energyThe Secretary shall consult with the
			 Secretary of Energy regarding—
				(1)the frequency of
			 the auctions;
				(2)the strike prices
			 specified in the contracts;
				(3)the number of
			 contracts to be auctioned with a given strike price and expiration date;
			 and
				(4)the capacity of existing or planned
			 facilities to produce coal-to-liquid fuel.
				(c)DefinitionsIn
			 this section:
				(1)Coal-to-liquid
			 fuelThe term
			 coal-to-liquid fuel means any transportation-grade liquid fuel
			 derived primarily from coal (including peat) and produced at a qualified
			 coal-to-liquid facility.
				(2)Coal-to-liquid
			 put option contractThe term
			 coal-to-liquid put option contract means a contract, written by
			 the Secretary, which—
					(A)gives the holder the right (but not the
			 obligation) to sell to the Government of the United States a certain quantity
			 of a specific type of coal-to-liquid fuel produced by a qualified
			 coal-to-liquid facility specified in the contract, at a strike price specified
			 in the contract, on or before an expiration date specified in the contract;
			 and
					(B)is transferable by
			 the holder to any other entity.
					(3)Qualified
			 coal-to-liquid facilityThe
			 term qualified coal-to-liquid facility means a manufacturing
			 facility that has the capacity to produce at least 10,000 barrels per day of
			 transportation grade liquid fuels from a feedstock that is primarily domestic
			 coal (including peat and any property which allows for the capture,
			 transportation, or sequestration of by-products resulting from such process,
			 including carbon emissions).
				(4)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(5)Strike
			 priceThe term strike price means, with respect to a
			 put option contract, the price at which the holder of the contract has the
			 right to sell the fuel which is the subject of the contract.
				(d)RegulationsThe
			 Secretary shall prescribe such regulations as may be necessary to carry out
			 this section.
			(e)Effective
			 dateThis section shall take effect 1 year after the date of the
			 enactment of this Act.
			
